Citation Nr: 1200256	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia, evaluated as 50 percent disabling prior to March 5, 2008, and as 70 percent disabling from March 5, 2008.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a July 2005 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2006 Order, the Court granted a Joint Motion for Remand, vacated the July 2005 decision, and remanded the case to the Board.  The Board thereafter remanded the case in May 2006.

In a July 10, 2007, decision, the Board again denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the Court, and in an August 2008 Order, the Court again granted a Joint Motion for Remand filed by the parties, vacated the July 2007 decision, and remanded the case to the Board.  The Board in turn remanded the case in January 2009.

In an April 2009 rating decision, the RO granted service connection for a panic disorder, and increased the evaluation assigned the Veteran's service-connected psychiatric disability to 70 percent, effective March 5, 2008.

The Board thereafter remanded the case in August 2009 and again in March 2010.


FINDING OF FACT

Since receipt of his current claim for an increased rating, the Veteran's service-connected psychiatric disability, including PTSD and panic disorder with agoraphobia, has more often than not resulted in total occupational impairment.


CONCLUSION OF LAW

During the entire time period under consideration the criteria for a 100 percent rating for the Veteran's service connected psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In May 2002, prior to the rating decision currently on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also sent additional VCAA notice letters to the Veteran in September 2006, February 2008, and July 2008.

The record reflects that the Veteran's service treatment records, Social Security Administration (SSA) medical records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has submitted employer statements in support of his claim.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating may be assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

History and Analysis

The record indicates that in December 2000 the Veteran filed a claim for an increased rating for PTSD, and a March 2002 rating decision granted a 50 percent disability evaluation.  The Veteran did not appeal this decision.  In April 2002, the RO received a letter from the Veteran's then-representative that stated the Veteran wished to reopen his claim for an increased evaluation for PTSD, and the January 2003 determination on appeal denied a rating in excess of 50 percent.  

As explained below the Board finds that the Veteran's service-connected psychiatric disorder has met the criteria for a 100 percent rating during the entire time period under consideration.

The medical evidence of record indicates that the Veteran's psychiatric disabilities have been characterized as PTSD, schizophrenia, major depressive disorder, and panic disorder with agoraphobia.  The medical evidence of record is conflicting as to whether the majority of the Veteran's psychiatric symptoms impairing occupational ability are related to the Veteran's service-connected psychiatric disorders, or whether the bulk of the symptoms are due to nonservice connected psychiatric disability.  Considering all doubt in favor of the Veteran, the Board finds that the majority of the Veteran's psychiatric symptoms is due to service-connected psychiatric disability and result in total occupational impairment.  This finding is supported by a June 2001 VA examination report that states that the Veteran's PTSD symptoms had a major adverse impact on his ability to maintain gainful employment.  This is also supported by a March 2008 VA examination report which states that the Veteran's service-connected panic disorder results in extreme impairment in occupational functioning.  This is further supported by a June 2011 VA examination report that states that the Veteran's panic attacks and irritability are caused by PTSD, and that the Veteran is unemployable due to his PTSD and secondary panic attacks.  

The Veteran's contention that he has been unemployable for many years due to his service-connected PTSD and panic attacks is also supported by two letters from former potential employers.  A September 2005 letter from a ranch states that they tried to employ the Veteran in the summer of 2000 and again in the summer of 2001 and that each time he was unable to last even one full day at work due to panic attacks.  A September 2007 letter from an excavation company indicates that they tried to employ the Veteran in the spring of 2002 and again the fall of 2003 and each time he was unable to last a full day due to panic attacks. 

The Board recognizes that a September 2004 VA examiner attributed the Veteran's occupational impairment to schizoaffective disorder and alcohol dependence and opined that the Veteran is not unemployable due to PTSD.  The Board also notes that a March 2007 VA examiner opined that the Veteran's PTSD caused no more than serious impairment in occupational functioning.  The Board notes that separating service-connected psychiatric symptoms from nonservice-connected psychiatric symptoms may be difficult and the Board is inclined to find that the VA medical statements opining that the Veteran's most serious psychiatric symptoms are related to service, and that these symptoms cause the Veteran to be unemployable, to be the most probative evidence.   

Accordingly, the Board finds that the evidence is at least in equipoise that the most significant psychiatric symptoms effecting the Veteran's occupational impairment are due to the Veteran's service-connected PTSD and panic disorders.  As the record indicates that the Veteran has not been able to engage in any employment since his claim for an increased rating was received in April 2002, and in light of the VA examiners in June 2001, March 2008, and June 2011 indicating that the Veteran is in effect unemployable due to his service-connected psychiatric disability, the Board finds that the Veteran has met the criteria for a 100 percent rating for his service connected psychiatric disability during the entire appeal period under consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, a 100 percent rating for PTSD and panic disorder with agoraphobia is warranted.


ORDER

A 100 percent rating for PTSD with panic disorder and agoraphobia is granted for the entire period under appeal, subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


